Citation Nr: 0903911	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral ear 
disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from November 1970 to 
September 1972, and from October 1981 to May 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2006, November 2006, and October 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for bilateral ear disability 
on a de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral ear disability was 
initially denied in an unappealed January 1996 rating 
decision.

2.  An unappealed rating decision of February 2005 continued 
the denial of service connection for bilateral ear 
disability.

3.  The evidence received since the February 2005 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.  

4.  Tinnitus did not originate during the veteran's period of 
active service, and is not otherwise related to service.

5.  In February 2006, the veteran's average pure tone decibel 
loss in the right ear was 33 and in the left ear was 40, with 
speech recognition ability of 96 percent in the right ear and 
88 percent in the left ear. 

6.  In November 2006, the veteran's average pure tone decibel 
loss in the right ear was 29 and in the left ear was 36, with 
speech recognition ability of 94 percent in both ears. 

7.  In April 2008, the veteran's average pure tone decibel 
loss in the right ear was 31 and in the left ear was 32, with 
speech recognition ability of 94 percent in both ears. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for bilateral ear 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In light of the Board's reopening of bilateral ear disability 
claim, any deficiency regarding new and material evidence 
notice is not prejudicial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

As to service connection for tinnitus, VA provided the 
veteran with the notice contemplated by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in an April 2006 correspondence, 
including as to notice of the information and evidence 
necessary to substantiate the initial rating and the 
effective date to be assigned a grant of service connection 
in the event his claim was successful.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

As to the bilateral hearing loss claim, the April 2006 
correspondence provided the required notice.  The Board 
points out in any event that once his claim was substantiated 
through the grant of service connection and he was assigned 
an initial disability rating and effective date for the grant 
of service connection, VA had no further notice obligations 
under 38 U.S.C.A. § 5103(a) with respect to the veteran's 
disagreement with the initial rating assigned.  The record 
reflects that the veteran did receive the notice to which he 
is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.
 
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal as to hearing loss 
originates, however, from the grant of service connection for 
that disorder.  Consequently, Vazquez-Flores is inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He has received several VA examinations 
in connection with his claims, which have addressed the 
etiology of his claimed tinnitus and provided sufficient 
findings on which to evaluate his hearing loss.  The Board 
notes that the veteran has complained that his VA 
examinations were conducted in a controlled environment, 
which does not accurately reflect the environments he faces 
daily.  He also complains that the April 2008 examiner yelled 
at him and was otherwise unprofessional.  As to the former 
complaint, VA has, consistent with its authority, established 
specific methods of testing hearing impairment the agency 
considers appropriate.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  As to the latter complaint, the Board has 
reviewed the examination report and finds no indication that 
the alleged attitude of the examiner affected the results of 
testing which, the Board points out, are measurements rather 
than subjective determinations by the examiner.

The Board notes that the veteran apparently attended a 
hearing before a decision review officer in July 2007.  The 
transcript of that hearing is missing, and the RO's efforts 
at locating it have been unavailing.  The RO notified the 
veteran of the missing transcript in January 2008, at which 
time he was requested to provide any copy of the transcript 
in his possession, and requested to indicate if he desired 
another hearing.  He was advised that if he did not 
affirmatively request another hearing, VA would assume he did 
not want a replacement hearing.  The veteran responded in 
February 2008 only by reporting that he did not have a copy 
of the transcript; he did not otherwise mention the hearing.  
Given that the veteran has not requested another RO hearing, 
the Board finds that remand of the case to afford him such a 
hearing is not warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

I.  New and material evidence

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

A January 1996 rating decision denied entitlement to service 
connection for bilateral ear disability.  The veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  An unappealed 
February 2005 rating decision continued the denial of service 
connection.  Consequently, service connection for bilateral 
ear disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
February 2005 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2008).

The evidence on file at the time of the February 2005 rating 
decision included the veteran's service treatment records, 
which show that he was treated twice for otitis media; the 
otitis media affected his right ear on the first occasion, 
and both ears on the second occasion.

The evidence previously considered also included VA treatment 
records for 1998 to 2004, which are silent for any reference 
to ear problems.  The evidence lastly included several 
statements from the veteran in which he described having had 
a history of ear infections in service. 

The evidence added to the record since the February 2005 
rating decision includes VA treatment records for 2005 to 
2007.  The VA treatment records show that in February 2006 he 
was found to have a small exostosis or osteoma near the left 
tympanic membrane.  In January 2007 the veteran was 
prescribed ear drops for otitis of the right ear.  In July 
2007 he complained of intermittent right ear pain.  Physical 
examination disclosed the presence of erythema in the ear 
canal.  The veteran was diagnosed as having right otitis 
externa.
 
The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include any post-service medical evidence of ear 
infections or any bilateral ear disorder.  The Board finds 
that the newly received evidence is sufficient to reopen the 
claim.

II.  Service connection for tinnitus

The service treatment records are silent for any complaints 
or findings of tinnitus or symptoms such as buzzing or 
hissing in the ears.  The post-service evidence on file is 
silent for any reference to tinnitus or to symptoms such as 
buzzing or hissing in the ears until 2006.  VA treatment 
records for 1998 to 2007 show that in February 2006 the 
veteran reported experiencing an occasional buzzing or 
hissing in his left ear every 4 to 5 months, and lasting up 
to 3 days at a time; the symptoms always appeared after 
bathing.  He reported that the symptoms began in the last 
couple of years.  He reported experiencing noise exposure in 
service from duties as an infantryman, smoke generator 
operator, and armored personnel carrier driver.  The 
clinician concluded that the reported noise symptoms were 
likely related to intermittent congestion.  A June 2006 entry 
notes that the veteran was experiencing the buzzing more 
frequently; he reported that the buzzing occurred up to 3 
times each month, lasting up to an hour at a time, and 
explained that the buzzing occurred when his ears were wet or 
when he was congested.

At a November 2006 VA examination, the veteran complained of 
tinnitus, consisting of a bilateral buzzing noise lasting up 
to 3 weeks.  He reported service noise exposure from engines, 
and denied any other noise exposure.  After examining the 
veteran and reviewing the claims files, the examiner 
concluded that the veteran's tinnitus was unlikely to be 
related to service.

The veteran attended a second VA examination in April 2008.  
He reported experiencing noise in his right ear occurring up 
to 4 times each week, lasting up to 25 minutes each time.  He 
indicated that the noise began around 2004.  He reported 
noise exposure from generators and from his infantryman 
duties.  The examiner noted that the veteran had been 
inconsistent over the years in his report of the location and 
frequency of the tinnitus, and concluded that the tinnitus 
originated at a time too far removed from service, and was 
not otherwise etiologically related to service.

Beginning in July 2008, the veteran contended that his 
tinnitus began in service.  As noted previously, service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The Board initially notes that the record does not show, and 
the veteran does not contend, that the veteran was in combat 
during service.  Moreover, even assuming that he was exposed 
to noise in the normal course of his duties in service, the 
service treatment records do not document any reference to 
tinnitus or buzzing or hissing in the ears, and there is no 
post-service evidence of tinnitus or associated symptoms 
until February 2006.  Although he now contends that he 
experienced tinnitus in and since service, the Board finds 
that his account lacks credibility.  In this regard, the 
Board notes that the veteran is competent to report that he 
was experiencing buzzing or hissing in his ears since 
service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  Once evidence is determined to be competent, the 
Board must determine whether the evidence is also credible.  
Barr, 21 Vet. App. at 308.
 
In this case, the Board finds it particularly noteworthy that 
although treatment records since 1998 on file document 
complaints of several disorders, none of the records 
reference complaints of buzzing or hissing in the ears until 
2006.  A significant lapse in time between service and 
evidence of post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed Cir. 2000).  In this 
case, the Board finds that the considerable gap in time 
between service and when the veteran first mentioned tinnitus 
in 2006 militates against the probative value of the 
veteran's account of his symptoms prior to 2006.  Moreover, 
until July 2008, the veteran consistently informed his 
treating and examining physicians that the tinnitus symptoms 
began around 2004.  The Board finds his sudden recanting of 
the history he provided several times prior to July 2008 to 
undermine his credibility as a whole.  The Board accordingly 
finds his account concerning the occurrence of tinnitus 
symptoms prior to 2006 lacks credibility.

In short, there is no competent, credible evidence of 
tinnitus following his discharge until 2006.

Moreover, the only medical opinions on file addressing the 
etiology of the tinnitus are against the claim.  
Specifically, the November 2006 and April 2008 examiners 
reviewed the claims files, and after examining the veteran 
concluded that the tinnitus was not related to service.

To the extent the veteran himself links his tinnitus to 
service, as a layperson, he is not competent to offer an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As already discussed, the Board has 
found his account of his observations since service to lack 
credibility.

In sum, there is no competent and credible evidence of 
tinnitus either in service or until more than a decade after 
service, and no competent evidence linking the current 
tinnitus to service.  Under these circumstances the Board 
concludes that the preponderance of the evidence is against 
the claim.  Service connection for tinnitus is denied.

III.  Initial rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected bilateral hearing loss.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the veteran's period of service 
ended in May 1986.  Service connection for bilateral hearing 
loss was granted in November 2006, with an assigned 
noncompensable evaluation effective March 15, 2006.  This 
evaluation has remained in effect since that time.

The service treatment records show that at his July 1985 
examination, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
45
20
25
LEFT
20
40
30
20


The VA treatment records on file show that the veteran 
underwent audiometric testing in February 2006.  At that 
time, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
30
40
LEFT
40
40
35
45

The average pure tone decibel loss in the right ear was 33, 
and in the left ear was 40.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 88 percent in the left ear.  The clinician noted that the 
hearing loss could be expected to result in occasional 
communication problems, especially in noisy environments.

At the veteran's November 2006 VA examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
25
35
LEFT
35
35
35
40

The average pure tone decibel loss in the right ear was 29, 
and in the left ear was 36.  Speech audiometry revealed 
speech recognition ability of 94 percent in both ears.  The 
veteran reported experiencing problems with hearing the radio 
and television because of his hearing loss.

At his April 2008 VA examination, the veteran demonstrated 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
30
40
LEFT
25
35
35
35

The average pure tone decibel loss in the right ear was 31, 
and in the left ear was 32.  Speech audiometry revealed 
speech recognition ability of 94 percent in both ears.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. 
§ 4.85.  The Board observes that in evaluating service-
connected hearing impairment, disability ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Applying the criteria found at 38 C.F.R. § 4.85 at TABLE VI 
to the results of the February 2006 VA clinical evaluation 
yields a numerical category designation of I for the right 
ear (between 0 and 41 percent average pure tone decibel 
hearing loss, with between 92 and 100 percent of speech 
discrimination), and II for the left ear (between 0 and 41 
percent average pure tone decibel hearing loss, and between 
84 and 90 percent of speech discrimination).  Entering the 
category designations for both ears into TABLE VII produces a 
disability percentage evaluation of 0 percent, under 
Diagnostic Code 6100.

Applying the criteria found at TABLE VI to the results of the 
November 2006 VA examination yields a numerical category 
designation of I for both the right and the left ears 
(between 0 and 41 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination)).  Entering the category designations for 
both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Applying the criteria found at TABLE VI to the results of the 
April 2008 VA examination yields a numerical category 
designation of I for both the right and the left ears 
(between 0 and 41 percent average pure tone decibel hearing 
loss, with between 92 and 100 percent of speech 
discrimination)).  Entering the category designations for 
both ears into TABLE VII produces a disability percentage 
evaluation of 0 percent, under Diagnostic Code 6100.

Accordingly, the Board must conclude that a compensable 
evaluation for the veteran's bilateral hearing loss is not 
warranted under the schedular criteria.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the hearing 
loss has interfered with the veteran's employment.  Given the 
absence of any actual claimed or demonstrated adverse impact 
of the disorder on his employment, the Board finds that the 
evidence does not show marked interference of the disorder 
with the veteran's employment.

In addition, there is no evidence that the hearing loss has 
necessitated frequent periods of hospitalization.  Nor is 
there evidence that the manifestations of the disability are 
unusual or exceptional.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

In granting service connection for bilateral hearing loss, 
the RO assigned an effective date for the grant of March 15, 
2006.  The Board has reviewed the evidence on file, and the 
VA examinations in particular, and concludes that the 
underlying level of severity for the veteran's bilateral 
hearing loss has remained at the noncompensable level since 
the award of service connection.  For the reasons enumerated 
above, and because there is no indication of greater 
disability than that described above during the period 
beginning March 15, 2006, a compensable rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

New and material evidence having been received, reopening of 
the claim for service connection for bilateral ear disability 
is granted.

Service connection for tinnitus is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



REMAND

The record reflects that the veteran has not been examined to 
determine the etiology of his bilateral ear disorder.  Given 
the documented presence of an abnormality in the left ear, as 
well as the ear infections shown in service and in post-
service treatment records, the Board finds that such an 
examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertaining the issue 
remaining on appeal.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his representative 
of this and ask them to provide a copy of 
the outstanding medical records. 

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

3.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
veteran's bilateral ear disability (other 
than hearing loss).  All indicated 
studies should be conducted.  With 
respect to any right and/or left ear 
disability (other than hearing loss) 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to service.  The veteran's claims 
files must be made available to the 
examiner for review.  

4.  Thereafter, the RO should review the 
claims files and ensure that the above 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the issue of 
service connection for bilateral ear 
disability on a de novo basis.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative an appropriate opportunity 
to respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


